Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding Claim 3, line 2, “a key” should be changed to “the key” or the claim dependency changed so as to avoid any antecedent basis issues. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 11-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbo US 20110204673 A1.
Regarding Claim 1, Cumbo teaches: A closure latch assembly (Fig 2) for installation in a vehicle door (11) having an outside handle (Fig 1), comprising: a latch mechanism (10) having a 
Regarding Claim 2, Cumbo teaches: The closure latch assembly of Claim 1, wherein the key cylinder is configured for the insertion and rotation of a key (P0029 L5) therein for causing the connection device to move the OS backup lever from its rest position to its engaged position (P0029 L1-5)
Regarding Claim 11, Cumbo teaches: A vehicle door having an outside handle and a closure latch assembly (Fig 2), comprising: a latch mechanism (10) having at least one ratchet (12) and at least one pawl (14), the at least one ratchet being moveable between a striker capture position (Fig 2) whereat the at least one ratchet retains a striker (27) and a striker release position (P0014 L3-4)  whereat the at least one ratchet releases the striker, the at least one pawl being moveable between a closed position (Fig 2) whereat the at least one pawl holds the at least one ratchet in its striker capture position and an open position (P0015 L3-4) whereat the at least one pawl is positioned to permit the at least one ratchet to move to its striker release position; a latch release mechanism (unnumbered feature comprising: 16 and unnumbered outside door handle P0016, make up the latch release mechanism) having a release lever (16) engaging the at least one pawl and being moveable between a rest position (Fig 2) whereat the at least one pawl is located in its closed position and an engaged position (P0016 L3, P0018 L6-8) whereat the release lever moves the at least one pawl to its open position; and an outside backup release mechanism (unnumbered feature comprising: the OS backup lever 18, the OS connection device, the key cylinder 58, and the OS reset knob 20) having an OS backup lever (18), and OS connection device (P0029 L3-4) connecting the OS backup lever to a key cylinder (58) associated with the outside handle (P0029 L8-10, key cylinder is associated with outside handle by being located on the outside of the door as handle is), and an OS reset knob (20), the OS backup lever being moveable between a rest position (Fig 3a) and an engaged position (Fig 2), the OS reset knob being moveable between an unlock position (Fig 3a) permitting the OS backup lever to move to its rest position and a lock position (Fig 2) whereat the OS reset knob holds the OS backup lever in its engaged position (in Fig 2, the OS backup lever 18 is in engaged position and the OS reset knob 20 is in a lock position, holding the OS backup lever in this position via 36 of OS backup lever being held 
Regarding Claim 12, Cumbo teaches: The closure latch assembly of Claim 1, wherein the key cylinder is configured for the insertion and rotation of a key (P0029 L5) therein for causing .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 13-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo US US 20110204673 A1.
Regarding Claim 3, Cumbo teaches: The closure latch assembly of Claim 2, wherein the OS reset knob has a tool interface (54) configured for the insertion and rotation of a tool therein for manually rotating the OS reset knob from its lock position to its unlock position (P0025). While Cumbo does not explicitly teach a key interface and a key being used, to manually rotate the OS reset knob from its lock position to its unlock position, looking at Fig 5  the tip of a key could be inserted into the tool interface (54) instead of a specific tool. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to instead use a key interface and the key to manually rotate the OS reset knob instead of using a completely separate tool. 
Regarding Claim 4, Cumbo teaches: The closure latch assembly of Claim 3, wherein the key interface in the OS reset knob is configured to be located on a shut face portion (Fig 5a/5b, the key interface 54 is on the face of the door that is inaccessible when the door is shut) of the vehicle door.
Regarding Claim 13, Cumbo teaches: The vehicle door of Claim 12, wherein the manual latch reset operation includes inserting a tool (P0025 L12-13) into a tool interface (54) in the OS reset knob and manually rotating the OS reset knob from its lock position to its unlock position (P0025). While Cumbo does not explicitly teach a key interface and a key being used, to manually rotate the OS reset knob from its lock position to its unlock position, looking at Fig 5  the tip of a key could be inserted into the tool interface (54) instead of a specific tool. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to instead use a key interface and the key to manually rotate the OS reset knob instead of using a completely separate tool.
Regarding Claim 14, Cumbo teaches: The vehicle door of Claim 13, wherein the key interface in the OS reset knob is configured to be located on a shut face portion (Fig 5a/5b, the key interface 54 is on the face of the door that is inaccessible when the door is shut) of the vehicle door.
Allowable Subject Matter
Claims 5-10, and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, none of the prior art of record discloses a closure latch assembly having the combination of features recited in claim 5. The closest prior art of record, Cumbo US 20110204673 A1, teaches a closure latch assembly but fails to teach the outside backup release mechanism having a reset knob biasing the member biasing the OS resent knob to its lock position.
Regarding Claims 6-9, these are objected to due to their dependencies upon claim 5.
Regarding Claim 10, none of the prior art of record discloses a closure latch assembly having the combination of features recited in claim 10. The closest prior art of record, Cumbo US 20110204673 A1, teaches a closure latch assembly but fails to teach a secondary ratchet and a secondary pawl.
Regarding Claim 15, none of the prior art of record discloses a closure latch assembly having the combination of features recited in claim 15. The closest prior art of record, Cumbo US 20110204673 A1, teaches a closure latch assembly but fails to teach the outside backup release mechanism having a reset knob biasing the member biasing the OS resent knob to its lock position.
Regarding Claims 16-19, these claims are objected to due to their dependencies upon claim 15.
Regarding Claim 20, none of the prior art of record discloses a closure latch assembly having the combination of features recited in claim 20. The closest prior art of record, Cumbo US 20110204673 A1, teaches a closure latch assembly but fails to teach the closure latch assembly having a secondary ratchet and a secondary pawl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675